UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7013



G. GRAY,

                                            Petitioner - Appellant,

           versus


GEORGE DEEDS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-96-906-R)


Submitted:   January 30, 1998           Decided:     February 18, 1998


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


G. Gray, Appellant Pro Se. Wirt Peebles Marks, IV, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997), and his Fed. R. Civ. P. 59(c) motion for reconsidera-

tion. We have reviewed the record and the district court's opinion

and find no reversible error.   Accordingly, we deny a certificate
of appealability and dismiss the appeal on the reasoning of the

district court. See Gray v. Deeds, No. CA-96-906-R (W.D. Va. June
10 & July 15, 1997).   We deny Appellant's motion to proceed on ap-

peal in forma pauperis and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2